                 Case 2:19-cv-05719-SPL Document 1 Filed 12/03/19 Page 1 of 8



 1   LUBIN & ENOCH, P.C.
 2   Nicholas J. Enoch, State Bar No. 016473
     Kaitlyn Redfield-Ortiz, State Bar. No. 030318
 3   Stanley Lubin, State Bar No. 003076
 4
     349 North Fourth Avenue
     Phoenix, Arizona 85003-1505
 5   Telephone: (602) 234-0008
 6
     Facsimile: (602) 626-3586
     Email: nick@lubinandenoch.com
 7

 8
     Attorneys for Plaintiff

 9
                         IN THE UNITED STATES DISTRICT COURT
10                           FOR THE DISTRICT OF ARIZONA
11

12   Tyler R. Stanton, a single man,            ) Case No.
                                                )
13
                                                )
                           Plaintiff,           ) COMPLAINT
14
                                                )
     v.                                         )
15
                                                )
                                                )
16   Rainbow Cotton Candy LLC,                  )
                                                )
                                                )
17                         Defendant.           )
18
            Plaintiff, Tyler Stanton (“Plaintiff” or “Stanton”), by and through his attorneys,
19

20   Lubin & Enoch, P.C., brings this action against Defendant, Rainbow Cotton Candy LLC

21   (“Company” or “Defendant”), pursuant to the Americans With Disabilities Act of 1990
22
     (“ADA”), 42 U.S.C. § 12101, et seq.
23

24
                                         THE PARTIES
25
            1.      Stanton has been living with Human Immunodeficiency Virus (“HIV”)
26

27   since 2011.
28




                                                     1
                 Case 2:19-cv-05719-SPL Document 1 Filed 12/03/19 Page 2 of 8



 1         2.       Stanton is an individual with a disability, as defined in 42 U.S.C. § 12102.
 2
           3.       At all times relevant to this complaint, Stanton has resided in Maricopa
 3

 4
     County, Arizona.

 5         4.       Rainbow Cotton Candy, LLC is the Defendant (“Company” or
 6
     “Defendant”).
 7
           5.       Gregory Wolf (“Wolf”) is the owner of the Company.
 8

 9         6.       Sherrie Johnson (“Johnson”) was, at all times relevant hereto, the general
10
     manager of the Company.
11
           7.       Stanton was an “employee” of the Company within the meaning of the
12

13   ADA, 42 U.S.C. § 12111(4).
14
           8.       At all times relevant hereto, Defendant was considered an “employer”
15
     within the meaning of the ADA, 42 U.S.C. § 12111(5).
16

17         9.       Upon information and belief, the Company is a local cotton candy company
18
     operating in Gilbert, Arizona that has been in production since 1990. They consider
19
     themselves experts in the art of candy-floss using natural sugar to bring “guaranteed
20

21   delight.” The Company employs roughly fifty (50) employees.
22
                                  JURISDICTION AND VENUE
23
           10.      This Court has jurisdiction over Count I pursuant to 28 U.S.C. §§ 1331 and
24

25   1337 and 42 U.S.C. § 12117(a).
26         11.      On September 20, 2019, the U.S. Equal Employment Opportunity
27
     Commission (“EEOC”) issued Stanton a Notice of Right to Sue (see Exhibit A). Stanton
28




                                                      2
                  Case 2:19-cv-05719-SPL Document 1 Filed 12/03/19 Page 3 of 8



 1   has filed suit within the time limits set forth in the Notice.
 2
            12.      Venue is proper in this Court pursuant to 28 U.S.C. § 1390(a) as the causes
 3

 4
     of action against the Company as alleged in this Complaint arose within Maricopa

 5   County and as the Company, upon information and belief, has representatives, owns
 6
     property, and conducts business within the County. Wolf and Johnson are both residents
 7

 8
     of Maricopa County.

 9                                  GENERAL ALLEGATIONS
10
            13.      On or around June 14, 2018 Stanton was hired by the Company as a
11
     Regular Line Worker.
12

13          14.      Plaintiff was referred to the Company by his friend of five (5) years, Nestor
14
     Padilla (“Nestor”). Nestor was a supervisor at the Company and was responsible for
15
     hiring Stanton.
16

17          15.      Nestor had been instructed by Wolf to hire his own crew in order to meet
18
     production expectations.
19
            16.      Stanton was hired at $10.50 per hour.
20

21          17.      Prior to beginning his employment, Stanton was introduced to both Wolf
22
     and Johnson by Nestor.
23
            18.      Stanton’s job responsibilities included labeling canisters, placing stickers
24

25   on canisters, and boxing them up for shipment.
26

27

28




                                                        3
                  Case 2:19-cv-05719-SPL Document 1 Filed 12/03/19 Page 4 of 8



 1          19.      All Regular Line Workers at the Company, including Stanton, were
 2
     required to wear hairnets, aprons, and gloves in order to meet proper sanitation and safety
 3

 4
     requirements.

 5          20.      Stanton, Nestor, and another employee, Joseph Abeyta (“Abeyta”), shared a
 6
     carpool to the job site every day.
 7
            21.      On June 19, 2018, Stanton was involved in a verbal altercation with co-
 8

 9   worker, Dorothy Padilla (“Dorothy”). Dorothy is Nestor’s sister.
10
            22.      Nestor stepped in to diffuse the argument and then sent Dorothy and
11
     Stanton on their lunch break. After his lunch break, Stanton worked the remainder of his
12

13   shift and carpooled home with Nestor and Abeyta.
14
            23.      When Stanton arrived for his shift the next day, June 20, 2018, he
15
     witnessed Johnson ask Nestor into her office and overheard her say she needed to
16

17   “discuss an urgent matter” with Nestor.
18          24.      Nestor and Johnson were in Johnson’s office for about 30 minutes. After
19
     their meeting, Nestor informed Plaintiff that he was being terminated, effective
20

21   immediately.
22          25.      During the drive home Nestor advised Plaintiff that Johnson accused him
23
     (Nestor) of withholding “crucial information” upon hiring Stanton, specifically Stanton’s
24

25   HIV status.
26

27

28




                                                     4
                 Case 2:19-cv-05719-SPL Document 1 Filed 12/03/19 Page 5 of 8



 1         26.      Nestor told Plaintiff that Johnson ordered him (Nestor) to fire Stanton.
 2
     Nestor told Stanton that he responded to Johnson that they were not allowed to terminate
 3

 4
     Plaintiff simply due to his medical condition, but Johnson disagreed.

 5         27.      Nestor told Stanton that his sister, Dorothy, alerted Johnson to the fact that
 6
     one of the workers had a frightening medical condition and stressed concern over the fact
 7

 8
     that the Company lacked a first-aid kit or medical station that was accessible for all

 9   employees.
10
           28.      Nestor told Stanton that Dorothy alluded to Johnson that there could be
11
     contamination of the cotton candy and equipment because of a Stanton’s HIV status.
12

13         29.      Stanton was paid $522.38 for 40 hours worked from June 14, 2018 to June
14
     20, 2018.
15
           30.      Stanton is still owed for three hours of overtime pay nor did he accrue any
16

17   paid sick leave pursuant to the Fair Wages and Healthy Families Act A.R.S. §§ 23-372 –
18
     23-375 (c).
19
           31.      Stanton has been unemployed since June 20, 2018.
20

21         32.      Stanton timely filed a charge with the EEOC and Arizona Attorney
22
     General’s Office for unlawful disability discrimination.
23
           33.      On May 9, 2019, the EEOC gave a determination that reasonable cause
24

25   existed that Defendant violated the ADA with respect to Stanton. See Exhibit B.
26

27

28




                                                      5
                  Case 2:19-cv-05719-SPL Document 1 Filed 12/03/19 Page 6 of 8



 1          34.      This determination is enough to create issues of material fact that preclude
 2
     any resolution in favor of the Defendant on summary judgment. See Gifford v. Atchison,
 3

 4
     Topeka, and Santa Fe R.R. Co., 685 F.2d 1149, 1156 (9th Cir. 1982).

 5                                                 COUNT I
 6
                      Violation of the Americans with Disabilities Act of 1990
 7
            35.      Stanton realleges and incorporates by reference the foregoing allegations in
 8

 9   the preceding paragraphs as if fully set forth herein.
10
            36.      Under federal law, “[n]o covered entity shall discriminate against a
11
     qualified individual on the basis of disability in regard to job application procedures, the
12

13   hiring, advancement, or discharge of employees, employee compensation, job training,
14
     and other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a).
15
            37.      Defendant is a “covered entity” as an “employer” under 42 U.S.C. §§
16

17   12111(2) and 12111(5).
18          38.      Stanton was, through all relevant times, an “employee” under 42 U.S.C. §
19
     12111(4) and a “qualified individual” under 42 U.S.C. § 12111(8) as he was able to
20

21   perform the essential functions of his job.
22          39.      Stanton, being an HIV-positive man, has a physical impairment that
23
     substantially limits major life activities.
24

25          40.      Defendant discharged Stanton because of his HIV status, a disability
26   protected by the ADA.
27

28




                                                        6
                 Case 2:19-cv-05719-SPL Document 1 Filed 12/03/19 Page 7 of 8



 1         41.      By discharging Stanton on account of his HIV status, Defendant has
 2
     violated the ADA.
 3

 4                                     PRAYER FOR RELIEF

 5   WHEREFORE, Plaintiff prays that he can recover from Defendant the following:
 6
           A.       Award Plaintiff compensatory and punitive damages in an amount
 7

 8
                    appropriate to the proof at trial. This would include the value of lost

 9                  income;
10
           B.       Court costs and costs of litigation, including expert fees;
11
           C.       Attorneys’ fees;
12

13         D.       A declaratory judgment pursuant to the Federal Declaratory Judgment Act,
14
                    28 U.S.C. §§ 2201 and 2202, that Defendant has violated Stanton’s rights,
15
                    privileges, protections, compensation, benefits, and entitlements under the
16

17                  law, as alleged herein; and
18
           E.       Such other legal and equitable relief as the Court deems just.
19
     RESPECTFULLY SUBMITTED this 3rd day of December 2019.
20

21                                                      LUBIN & ENOCH, P.C.
22

23
                                                        By: /s/ Nicholas J. Enoch
24
                                                         Nicholas J. Enoch
25                                                      Attorney for Plaintiff
     ///
26

27   ///
28   ///



                                                       7
              Case 2:19-cv-05719-SPL Document 1 Filed 12/03/19 Page 8 of 8



 1

 2                                   DEMAND FOR JURY TRIAL

 3          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury
 4
     on all questions raised by the foregoing complaint.
 5

 6
     RESPECTFULLY SUBMITTED this 3rd day of December 2019.

 7

 8
                                                      LUBIN & ENOCH, P.C.

 9

10
                                                      By: /s/ Nicholas J. Enoch
11                                                     Nicholas J. Enoch
                                                      Attorney for Plaintiff
12

13
                                 CERTIFICATE OF SERVICE
14

15                 I hereby certify that on the 3rd day of December 2019, I electronically
16
     transmitted the attached Complaint and Jury Demand to the Clerk’s Office using the ECF
17
     System for filing.
18

19   /s/ Cristina Gallardo-Sanidad
20

21

22

23

24

25

26

27

28




                                                     8
